      Case 1:16-cv-05419-MKB-LB Document 112 Filed 07/29/19 Page 1 of 1 PageID #: 336




                                        THE CITY OF NEW YORK
ZACHARY W. CARTER                      LAW DEPARTMENT                                               DARON RAVENBORG
                                                                                           Assistant Corporation Counsel
Corporation Counsel                           100 CHURCH STREET                                      Tel.: (212) 356-0822
                                             NEW YORK, N.Y. 10007                                 dravenbo@law.nyc.gov




                                                                    July 29, 2019

       BY ECF
       The Hon. Margo K. Brodie
       United States District Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                      Re:    Ben Hannida Ramzi (aka Infa Salim) v. City of New York, et al.
                             16 Civ. 5419 (MKB) (LB)

       Your Honor:

                       I am the Assistant Corporation Counsel in the Special Federal Litigation Division
       of the New York City Law Department, attorney for the defendants in the above-referenced
       matter. Defendants write to inform the Court that the parties have settled the case. On July 29,
       2019, the undersigned mailed the necessary paperwork to plaintiff to finalize the settlement.
       Once in receipt of those documents, the undersigned will file the proposed stipulation of
       dismissal for the Court’s endorsement.

                      Thank you for your consideration.

                                                                    Respectfully submitted,

                                                                    ___________/s/______________
                                                                    Daron Ramses Ravenborg
                                                                    Assistant Corporation Counsel
                                                                    Special Federal Litigation Division

       cc:     BY FIRST CLASS MAIL:
               Ben Hannida Ramiz (aka Infa Salim)
               DIN: 16-A-4833
               Great Meadow Correctional Facility
               11739 State Route 22
               Comstock, New York 12821
